Citation Nr: 1504405	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD and assigned an initial rating of 30 percent effective August 25, 2008.  An evaluation of 100 percent was assigned because of hospitalization over 21 days from January 5, 2009.  An evaluation of 30 percent was assigned from March 1, 2009.  The Veteran appealed the initial rating assigned in that decision.  The claims file was subsequently transferred to the RO in Jackson, Mississippi.

The issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 23, 2013, the Board issued a decision as to issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU.

2.  On May 9, 2013, additional evidence was received by the RO; however, it was not associated with the claims file until May 28, 2014, after the Board's December 23, 2013 decision was issued.


CONCLUSION OF LAW

The December 23, 2013 Board decision addressing the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).

On December 23, 2013, the Board issued a decision as to issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU.  On May 9, 2013, prior to the issuance of the decision, the RO received additional evidence consisting of an April 2013 medical opinion letter and copies of VA mental health treatment records dated in March and April 2013 pertinent to the issues.  Unfortunately, the evidence was not associated with the claims file until May 28, 2014, after the issuance of the December 23, 2013 Board decision.  Based on the receipt of additional evidence, the Board finds that the vacatur of the December 23, 2013 decision is warranted.


ORDER

The December 23, 2013 Board decision addressing the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU is vacated.


REMAND

In May 2013, the Veteran's representative submitted additional evidence in support of the Veteran's claims.  This evidence includes medical evidence consisting of an April 2013 opinion letter from the Veteran's VA treating psychiatrist and records of his VA mental health treatment dated in March and April 2013.  This evidence has not been previously considered by the RO in adjudicating the PTSD claim on appeal when the claim was last adjudicated by the RO in an April 2013 Supplemental Statement of the Case (SSOC).  The additional evidence is relevant to both issues addressed in this appeal, and RO consideration of this additional evidence is not waived.  Accordingly, the Board must return these matters to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2014).

The additional evidence submitted by the Veteran's representative included copies of VA treatment records reflecting that the Veteran received mental health treatment from Edward Harvey, M.D. at the VA Medical Center (VAMC) in Biloxi, Mississippi, in March and April 2013.  However, the most recent VA mental health treatment records associated with the claims file prior to this submission are dated November 29, 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file any outstanding records of VA mental health treatment with Dr. Harvey, as well as all updated VA treatment records dated from November 2012 to the present.

Additionally, the Board concludes that a remand of the TDIU claim is necessary.  During the pendency of the Veteran's appeal for an initial rating in excess of 30 percent for PTSD, the Veteran submitted a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability), claiming that he was unemployable due to his service-connected PTSD.  In a February 2011 rating decision, the RO denied the Veteran's claim for TDIU.

In April 2011, the Veteran's representative submitted a report of a private examination from Dr. Ethel Hatrick and asserted that the report, in combination with the evidence of record, detailed a significant functional limitation that was consistent with the inability to secure substantially gainful occupation due to service-connected psychiatric conditions.  The record does not reflect that the RO has considered this additional evidence in conjunction with the TDIU claim and there is no signed waiver of RO consideration of the additional evidence.

The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran or the record reasonably raises the question of whether the appellant is unemployable due to the disability for which an increased rating is sought, then whether a TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  The Board finds that entitlement to a TDIU due to service-connected PTSD has been raised by the record and is part and parcel of the Veteran's claim for an increased rating.  As such, the issue of entitlement to a TDIU must be remanded, so that the RO can review the additional evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include obtaining updated information concerning the Veteran's complete educational and occupational history.

2.  Obtain all updated VA treatment records, specifically to include any outstanding records of mental health treatments with Dr. Edward Harvey.  Records should be obtained from the VAMC in Biloxi, Mississippi dated from November 2012 to the present.  All records and/or responses received should be associated with the claims file.

3.  After any pertinent outstanding records are added to the claims file, the RO must readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence, specifically including all evidence of record received since February 2011 and the April 2013 opinion letter by the Veteran's VA treating psychiatrist, Dr. Harvey.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since the issues were last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


